Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 8-25 are pending.  Claims 6 and 7 have been canceled.  Note that, Applicant’s response filed 12/21/20 has been entered.  
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/20.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 9/21/20 have been withdrawn:
The rejection of claims 1-7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by WO95/35359, has been withdrawn.
The rejection of claims 8 and 10-14 under 35 U.S.C. 103 as being unpatentable over WO95/35359, has been withdrawn.  
The rejection of claims 1, 2, 5-7, 9, 16, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Winston et al (US 5,234,505), has been withdrawn.  
The rejection of claims 8 and 10-14 under 35 U.S.C. 103 as being unpatentable over Winston et al (US 5,234,505), has been withdrawn. 
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 4,048,121), has been withdrawn.

The rejection of claims 16 and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO95/35359, Chang (US 4,048,121), Rubin et al (US 4,457,322), or Winston et al (US 5,234,505), has been withdrawn.  
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Winston et al (US 5,234,505), further in view of Chang (US 4,048,121) or Rubin et al (US 4,457,322), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 4,048,121).
Chang teaches metal cleaning formulations for the preparation of low temperature-low foam aqueous metal cleaning.  See abstract.  Specifically, Chang teaches compositions containing 40% sodium hydroxide, 20% sodium metasilicate, etc., wherein this composition is then added to water to form a working solution, wherein the working solution contains from 0 to 2.4% of sodium hydroxide, 0.42 to 3.6% of sodium metasilicate, etc.  See column 5, lines 1 to column 6, line 65.  Note that, the Examiner 
Chang does not teach, with sufficient specificity, a composition containing an alkali metal hydroxide, an alkali metal silicate, water, and the other requisite components of composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an alkali metal hydroxide, an alkali metal silicate, water, and the other requisite components of composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Chang suggest a composition containing an alkali metal hydroxide, an alkali metal silicate, water, and the other requisite components of composition in the specific amounts as recited by the instant claims.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 With respect to the rejection of the instant claims under 35 USC 103 using Chang, Applicant states that Chang is directed to compositions for removing oils from metal surfaces and is completely silent with regard to removing support material from an 
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Chang suggest compositions containing the same components in the same amounts as recite by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) 
For example, Chang clearly teaches composition working solutions containing water, 0 to 2.4% by weight of sodium hydroxide, 0.42 to 3.6% of weight of sodium metasilicate, etc. (See column 5, lines 1 to column 6, line 65 of Chang) which clearly suggests, for example, compostions containing 2% by weight of sodium hydroxide and 1% by weight of sodium metasilicate and would fall within the scope of the instant claims.    
Additionally, the Examiner asserts that “usable in removing a cured support material from a printed object obtained by additive manufacturing” as recited by the preamble of instant claim 1 is merely an intended use of the claimed composition and is not read as a patentable limitation.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.  The Examiner asserts that compositions as taught by Chang would be capable of removing a cured support material from a printed object obtained by additive manufacturing as recited by the claims because the broad teachings of Chang suggest 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the Examiner asserts that the teachings of Chang are sufficient to render the claimed invention obvious under 35 USC 103. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 24, 2021